TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 28, 2015



                                      NO. 03-15-00567-CR


                                 David Eugene Weir, Appellant

                                               v.

                                  The State of Texas, Appellee




         APPEAL FROM 426TH DISTRICT COURT OF BELL COUNTY
         BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
 DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment of conviction signed by the trial court. Having reviewed the

record, it appears that the Court lacks jurisdiction over this appeal.    Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.